internal_revenue_service number release date index number ---------------------------- ------------- ------------------------------- ------------------ ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-163046-04 date date -------------------- ----------------------- ---------------------------- x -------------------------------------- a ---------------------------------------- b_trust ------------------------------------- ------------------------------------- trust ------------------------------- ------------------------------------- date ---------------------- date ------------------- date ---------------------- date ---------------------- date ---------------------- dear --------------- x by its authorized representative requesting relief under ' f of the internal_revenue_code this letter responds to a letter dated date submitted on behalf of a the president of x represents that an election was made for x to be an s plr-163046-04 corporation effective date b a shareholder of x died on date on date pursuant to the terms of b’s will shares of x were transferred to trust and trust a the beneficiary of trust and trust represents that trust and trust were intended to qualify as qualified subchapter_s trusts qssts and that a has filed a’s federal_income_tax returns consistent with the treatment of trust and trust as qssts effective date however a did not know and the accountants and attorneys advising a did not inform a of the need to file the qsst elections required under sec_1361 on date the failure_to_file the qsst elections was discovered and this request for relief was prepared a represents that the failure_to_file the qsst elections was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under ' a is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in ' c or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of ' b b a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 a_trust with respect to stock transferred to it pursuant to the terms of a will is a permitted shareholder but only for the 2-year period beginning on the day on which stock is transferred to it sec_1361 provides that in the case of a qsst for which a beneficiary makes an election under ' d the trust is treated as a_trust described in ' c a i and for purposes of ' a the beneficiary of the trust shall be treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under ' d is made sec_1361 provides that a beneficiary of a qsst may elect to have that section apply plr-163046-04 sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under ' d by signing and filing with the service_center with which the corporation files its income_tax returns the applicable form or a statement including the information listed in ' j ii sec_1362 provides that if an election under ' a by any corporation a was not effective for the taxable_year for which made determined without regard to ' b by reason of a failure to meet the requirements of ' b or to obtain shareholder consents or b was terminated under ' d or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to ' f agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that trust and trust were eligible s_corporation shareholders under sec_1361 until date we conclude further that x’s s_corporation_election terminated on date when trust and trust became ineligible s_corporation shareholders and that the termination was inadvertent within the meaning of sec_1362 we further hold that pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided x’s s_corporation_election was otherwise valid and provided that the election was not terminated under sec_1361 trust and trust will be treated as trusts described in sec_1361 and a will be treated as the owner of the portion of each trust that consists of x stock the shareholders of x must include their pro-rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling is null and void this ruling is conditioned upon a filing appropriately completed qsst elections for trust and trust effective date with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the election except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the plr-163046-04 code in particular we express no opinion on whether trust and trust are or ever were qssts within the meaning of sec_1361 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative enclosures cc copy of this letter copy for sec_6110 purposes sincerely j thomas hines chief branch associate chief_counsel passthroughs special industries
